                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 1 of 18 Page ID #:1



                  1        MAGGY M. ATHANASIOUS, Bar No. 252137
                           mathanasious@littler.com
                  2        LITTLER MENDELSON, P.C.
                           2049 Century Park East, 5th Floor
                  3        Los Angeles, CA 90067.3107
                           Telephone: 310.553.0308
                  4        Facsimile: 310.553.5583
                  5        ALYSSA S. GJEDSTED, Bar No. 284588
                           agjedsted@littler.com
                  6        LITTLER MENDELSON, P.C.
                           633 West 5th Street
                  7        63rd Floor
                           Los Angeles, CA 90071
                  8        Telephone: 213.443.4300
                           Facsimile: 213.443.4299
                  9
                           Attorneys for Defendants,
               10          AMAZON.COM, INC., AMAZON.COM
                           SERVICES, LLC, AND AMAZON LOGISTICS,
               11          INC.
               12
               13                                UNITED STATES DISTRICT COURT
               14                  CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
               15          LISA MARIE RODRIGUEZ, an                   Case No.   5:20-cv-1856
                           individual
               16                                                     ASSIGNED FOR ALL PURPOSES TO
                                         Plaintiff,                   JUDGE
               17
                                vs.                                   DEFENDANTS’ NOTICE TO
               18                                                     FEDERAL COURT OF REMOVAL
                           AMAZON.COM INC., a Delaware                OF CIVIL ACTION FROM STATE
               19          corporation, DBA AMAZON;                   COURT
                           AMAZON.COM SERVICES, LLC, a
               20          Delaware Limited Liability Company,        [28 U.S.C. §§ 1332, 1441, 1446]
                           DBA AMAZON; AMAZON
               21          LOGISTICS, INC., a Delaware                Complaint Filed: June 1, 2020
                           Corporation, DBA AMAZON; and               (Riverside County Superior Court)
               22          DOES 1 through 10, inclusive,
               23                        Defendants.
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT OF            1.
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                           REMOVAL OF CIVIL ACTION
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 2 of 18 Page ID #:2



                  1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                  2        CENTRAL DISTRICT OF CALIFORNIA, PLAINTIFF LISA MARIE
                  3        RODRIGUEZ AND HER ATTORNEYS OF RECORD:
                  4              PLEASE      TAKE      NOTICE that        Defendants AMAZON.COM, INC.,
                  5        AMAZON.COM          SERVICES,       LLC,     and   AMAZON         LOGISTICS,      INC.
                  6        (“Defendants” or “Amazon”) hereby remove the above-captioned action from the
                  7        Superior Court for the State of California, County of Riverside to the United States
                  8        District Court for the Central District of California. This removal is based on 28
                  9        U.S.C. sections 1441 and 1445. This Notice is based upon the original jurisdiction of
               10          this Court over the parties under 28 U.S.C. section 1332(a) and the existence of
               11          complete diversity of citizenship among the parties.
               12                                  STATEMENT OF JURISDICTION
               13                1.    This Court has original jurisdiction over this action under the diversity of
               14          citizenship statute. See 28 U.S.C. § 1332(a). In relevant part, the diversity statute
               15          grants district courts original jurisdiction over civil actions where the matter in
               16          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               17          is between citizens of different states. As set forth below, this case meets all of the
               18          diversity statute’s requirements for removal and is timely and properly removed by the
               19          filing of this Notice. See 28 U.S.C. §§ 1332, 1441(a) and 1446.
               20                                                 VENUE
               21                2.    This action was filed in the Superior Court for the State of California,
               22          Riverside County. Venue properly lies in the United States District Court for the
               23          Central District of California, Eastern Division, pursuant to 28 U.S.C. sections
               24          84(c)(1), 1391(a) and 1441(a).
               25                               PLEADINGS, PROCESS AND ORDERS
               26                3.    On June 1, 2020, Plaintiff LISA MARIE RODRIGUEZ (“Plaintiff”) filed
               27          an unverified Complaint for Damages including causes of action for violations of the
               28          California Fair Employment and Housing Act (FEHA) [Government Code §§ 12900-
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT OF              2.
         63rd Floor
   Los Angeles, CA 90071   REMOVAL OF CIVIL ACTION
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 3 of 18 Page ID #:3



                  1        12996] in the Superior Court for the State of California, Riverside County: LISA
                  2        MARIE RODRIGUEZ, Plaintiff, vs. AMAZON.COM, INC., a Delaware Corporation;
                  3        AMAZON.COM SERVICES, LLC, a Delaware Limited Liability Company; AMAZON
                  4        LOGISTICS, INC., a Delaware Corporation; and DOES 1 through 10, Inclusive,
                  5        Defendants, Case Number RIC2001762 (hereinafter the “Complaint”). Declaration of
                  6        Alyssa S. Gjedsted in Support of Defendants’ Notice to Federal Court of Removal of
                  7        Civil Action From State Court (“Gjedsted Decl.”), ¶ 2 at Exhibit A.
                  8              4.      Plaintiff’s Complaint asserts six (6) purported causes of action for: (1)
                  9        Disability Discrimination in Violation of Government Code § 12940, et seq.
               10          (“FEHA”); (2) Failure to Accommodate In Violation of FEHA; (3) Failure to Engage
               11          in the Interactive Process in Violation of FEHA; (4) Failure to Prevent Discrimination
               12          and Retaliation in Violation of FEHA; (5) Retaliation in Violation of FEHA; and, (6)
               13          Wrongful Termination in Violation of Public Policy. Gjedsted Decl., ¶ 2 at Exhibit A.
               14          Plaintiff’s prayer for relief includes prayers for:
               15                     a. General damages;
               16                     b. Special damages;
               17                     c. Consequential and incidental damages;
               18                     d. Economic damages, including loss of past and/or future earnings;
               19                     e. Emotional distress damages;
               20                     f. Punitive and exemplary damages;
               21                     g. Attorneys’ fees;
               22                     h. Prejudgment interest;
               23                     i. Costs of suit;
               24                     j. Experts’ costs and fees; and,
               25                     k. Other such relief.
               26          See Compl., Prayer for Relief, ¶¶ 1-11.
               27                5.      On June 1, 2020, along with the Complaint (Exhibit A), Plaintiff filed a
               28          Summons, Civil Case Cover Sheet, and Certificate of Counsel. Gjedsted Decl., ¶ 3, at
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    3.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 4 of 18 Page ID #:4



                  1        Exhibits B-D.
                  2              6.     On June 23, 2020, a Notice of Case Management Conference and a
                  3        Notice of Department Assignment, assigning the matter to the Honorable Judge
                  4        Daniel A. Ottolia in Department 4, were issued by the Clerk of the Court. Gjedsted
                  5        Decl., ¶ 4, at Exhibit E.
                  6              7.     On August 10, 2020, Plaintiff served on Defendants the Complaint
                  7        (Exhibit A); Summons (Exhibit B), Civil Case Cover Sheet (Exhibit C), Certificate of
                  8        Counsel (Exhibit D) and a Notice of Case Management Conference and Department
                  9        Assignment (Exhibit E). Gjedsted Decl., ¶ 5 at Exhibit E.
               10                8.     On August 10, 2020, Plaintiff effected service on Defendant Amazon
               11          Logistics, Inc. of the aforementioned documents. Gjedsted Decl., ¶ 6, at Exhibit G.
               12                9.     On August 19, 2020, a Proof of Service of Summons was filed with the
               13          Court reflecting service on Defendant Amazon.Com Services, LLC on August 10,
               14          2020 of the aforementioned documents. Gjedsted Decl., ¶ 7, at Exhibit H.
               15                10.     On August 19, 2020, a Proof of Service of Summons was filed with the
               16          Court reflecting service on Defendant Amazon.Com, Inc. on August 10, 2020 of the
               17          aforementioned documents. Gjedsted Decl., ¶ 8, at Exhibit I.
               18                11.     On September 8, 2020, Defendants filed their Answer to Plaintiff’s
               19          Complaint in the Superior Court for the State of California, Riverside County.
               20          Gjedsted Decl., ¶ 9, at Exhibit J.
               21                12.    To Defendants’ knowledge, no further process, pleadings, or orders
               22          related to this case have been filed in the Superior Court for the State of California,
               23          Riverside County or served by any party other than as described above. Gjedsted
               24          Decl., ¶ 10. The Attachment of Exhibits “A” through “J” satisfies the requirements of
               25          28 U.S.C. section 1446(a). See Gjedsted Decl., ¶¶ 1-9.
               26                                 INDIVIDUAL & DOE DEFENDANTS
               27                13.     No individual defendants are named in this action. Defendant is
               28          informed and believes that none of the Doe defendants in this case have been
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 4.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 5 of 18 Page ID #:5



                  1        identified or served. As such, they need not join or consent in this Notice of Removal
                  2        and are to be disregarded for the purpose of removal. 28 U.S.C. § 1441(a); Salveson
                  3        v. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984) (named
                  4        defendants not yet served in state court action need not join in notice of removal).
                  5                                    TIMELINESS OF REMOVAL
                  6              14.     This Notice of Removal is timely. Under 28 U.S.C. § 1446(b), the
                  7        notice of removal of a civil action must be filed within 30 days after service of the
                  8        summons and complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
                  9        U.S. 344, 354 (1999) (the 30-day removal period runs from the service of the
               10          summons and complaint; receipt of summons and complaint is insufficient to trigger
               11          removal period). On August 10, 2020, the Complaint and Summons were served on
               12          Defendants. As Defendants filed this Notice of Removal within 30 days of service of
               13          the summons and complaint, this Notice of Removal is timely as a matter of law.
               14                                      DIVERSITY JURISDICTION
               15                15.     The diversity of citizenship statute provides in pertinent part that “[t]he
               16          district courts shall have original jurisdiction of all civil actions where the matter in
               17          controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
               18          is between– (1) citizens of different States . . . .” 28 U.S.C. § 1332(a).
               19                16.     “Any civil action” commenced in state court is removable if it might
               20          have been brought originally in federal court. See 28 USC § 1441(a). Any case that
               21          could have been commenced in federal court based on diversity of citizenship can be
               22          removed from state court on this ground. See 28 U.S.C. § 1441(b). In order to
               23          remove a case to federal court on diversity grounds, two basic elements must be
               24          satisfied: (1) complete diversity must exist between the parties, i.e., Plaintiff and
               25          Defendant must be “citizens” of different states; and (2) the amount in controversy
               26          must exceed $75,000. See 28 U.S.C. § 1332.
               27                17.     This action is a civil action over which this Court has original
               28          jurisdiction under 28 U.S.C. § 1332 and which may be removed to this Court by
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   5.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 6 of 18 Page ID #:6



                  1        Defendants pursuant to 28 U.S.C. § 1441(a) based on the existence of complete
                  2        diversity of citizenship between the real parties to this action and on the fact that the
                  3        amount in controversy exceeds $75,000, as set forth below.
                  4              A.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.
                  5                     Plaintiff Is A Citizen Of The State Of California.
                  6              18.     Diversity of citizenship exists so long as no plaintiff is a citizen of the
                  7        same state as any defendant at the time the action was filed and at the time of removal.
                  8        For diversity purposes, a person is a “citizen” of the state in which he or she is
                  9        domiciled. See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088 (9th Cir. 1983); see
               10          also LeBlanc v. Cleveland, 248 F.3d 95, 100 (2d Cir. 2001) (citizenship determined at
               11          the time the lawsuit is filed); Lundquist v. Precision Valley Aviation, Inc., 946 F.2d 8,
               12          10 (1st Cir. 1991). A person’s domicile is the place he or she resides with the
               13          intention to remain, or to which he or she intends to return. See Kanter v. Warner–
               14          Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).
               15                19.     At the time Plaintiff commenced this action and at the time of removal,
               16          Plaintiff was a citizen of the State of California. Plaintiff alleges that she was at all
               17          relevant times, and is, a resident of Los Angeles County. Compl., ¶ 5; Lew v. Moss,
               18          797 F.2d 747, 751 (9th Cir. 1986) (residency can create a rebuttable presumption of
               19          domicile supporting diversity of citizenship); State Farm Mut. Auto. Ins. Co. v. Dyer,
               20          19 F.3d 514, 519-20 (10th Cir. 1994) (allegation by party in state court complaint of
               21          residency “created a presumption of continuing residence in [state] and put the burden
               22          of coming forward with contrary evidence on the party seeking to prove otherwise”);
               23          see also Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22 (E.D. Cal. 2008) (place
               24          of residence provides “prima facie” case of domicile). Thus, Plaintiff, by her own
               25          admission, is a citizen of the State of California.
               26                       Defendants Are Not Citizens Of The State Of California.
               27                20.     For purposes of Section 1332, a corporation is deemed to be a citizen of
               28          any State by which it has been incorporated and of the State where it has its principal
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   6.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 7 of 18 Page ID #:7



                  1        place of business. See 28 U.S.C. § 1332(c)(1). As clarified by the United States
                  2        Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77, 130 S. Ct. 1181; 175 L. Ed. 2d
                  3        1029 (2010), “the phrase ‘principal place of business’ in § 1332(c)(1) refers to the
                  4        place where a corporation’s high level officers direct, control, and coordinate the
                  5        corporation’s activities, i.e., its ‘nerve center,’ which will typically be found at its
                  6        corporate headquarters.” Id. at 80.
                  7               21.    In the case of a limited liability company, the court should consider the
                  8        citizenship of each member or owner of the company. See, e.g., Johnson v. Columbia
                  9        Props. Anchorage, L.P., 437 F.3d 894, 899 (9th Cir. 2006) (“like a partnership, an
               10          LLC is a citizen of every state in which its owners/members are citizens.”)
               11                 22.    Defendants Amazon.Com Services, LLC, Amazon Logistics, Inc.,
               12          Amazon.Com, Inc. are not state officials, nor are they governmental entities.
               13          Declaration of Zane Brown in Support of Defendants’ Notice of Removal to Federal
               14          Court (“Brown Decl.”), ¶ 2.
               15                 23.    Defendant Amazon.Com Services, LLC: Defendant Amazon.Com
               16          Services, LLC was at the time of filing this action, and remains, a limited liability
               17          company incorporated under the laws of the State of Delaware. Brown Decl., ¶ 3.
               18          Amazon.Com Services, LLC’s sole member is Amazon.Com Sales, Inc. Brown Decl.,
               19          ¶ 4.   Amazon.Com Sales, Inc. is incorporated in the State of Delaware.              Id.
               20          Amazon.Com Sales, Inc.’s principal place of business is Seattle, Washington. Id.
               21          Key executives of Amazon.Com Sales, Inc., including all of its directors and most of
               22          its officers, are based out of Seattle, Washington. Id. Seattle, Washington is also
               23          where Amazon.Com Sales, Inc.’s centralized administrative functions and operations
               24          are based, and it is the actual center of direction, control and coordination for its
               25          operations.    Id.     Therefore, Amazon.Com Services, LLC’s sole member,
               26          Amazon.Com Sales, Inc. is a citizen of Washington and Delaware and, therefore,
               27          Amazon.Com Services, LLC is a citizen of Washington and Delaware.
               28                 24.    Defendant Amazon Logistics, Inc.: Defendant Amazon Logistics, Inc.
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 7.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 8 of 18 Page ID #:8



                  1        is a wholly owned subsidiary of Amazon.Com, Inc. and is incorporated under the laws
                  2        of the State of Delaware, with its principal place of business in Seattle, Washington.
                  3        Brown Decl., ¶ 5. Defendant Amazon Logistics, Inc.’s corporate decisions, including
                  4        operational, executive, administrative, and policymaking decisions were made in
                  5        Seattle, Washington, even though it conducted business in California. Id. at ¶ 6. Key
                  6        executives of Amazon Logistics, Inc., including all of its directors and most of its
                  7        officers, are based out of its Seattle, Washington corporate headquarters. Id. Seattle,
                  8        Washington is also where Defendant Amazon Logistics, Inc.’s centralized
                  9        administrative functions and operations are based, and it is the actual center of
               10          direction, control and coordination for its operations.        Id.   Under the applicable
               11          standard, Amazon Logistics, Inc.’s principal place of business is indisputably located
               12          in Seattle, Washington. Therefore, its citizenship is Washington and Delaware.
               13                25.    Defendant Amazon.Com, Inc.: Defendant Amazon.Com, Inc. is the
               14          parent company for Defendants Amazon.Com Services, LLC and Amazon Logistics,
               15          Inc. Brown Decl., ¶ 7. Defendant Amazon.Com, Inc. is incorporated under the laws
               16          of the State of Delaware and maintains a principal place of business in Seattle,
               17          Washington. Id. at ¶ 8. Key executives of Amazon.Com, Inc., including all of its
               18          directors and most of its officers, are based out of its Seattle, Washington corporate
               19          headquarters. Id. Seattle, Washington is also where Defendant Amazon.Com, Inc.’s
               20          centralized administrative functions and operations are based, and it is the actual
               21          center of direction, control, and coordination for its operations.         Id.   Under the
               22          applicable standard, Amazon.Com, Inc.’s principal place of business is indisputably
               23          located in Seattle, Washington.         Therefore, its citizenship is Washington and
               24          Delaware.
               25                26.      Defendants Does 1 through 100 are fictitious. The Complaint does not
               26          set forth the identity or status of any said fictitious defendants, nor does it set forth any
               27          charging allegation against any fictitious defendants. Pursuant to section 1441(a), the
               28          citizenship of defendants sued under fictitious names must be disregarded for the
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                    8.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                      Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 9 of 18 Page ID #:9



                  1        purposes of determining diversity jurisdiction and cannot destroy the diversity of
                  2        citizenship between the parties in this action. Newcombe v. Adolf Coors Co., 157 F.3d
                  3        686, 690-91 (9th Cir. 1998).
                  4              27.     Based on the foregoing, diversity is established between Plaintiff and
                  5        Defendants because Plaintiff and all Defendants are citizens of different states.
                  6              B.     THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.
                  7              28.     Defendants need only show by a preponderance of the evidence (that it
                  8        is more probable than not) that Plaintiff’s claimed damages exceed the jurisdictional
                  9        minimum. Sanchez v. Monumental Life Ins. Co, 102 F.3d 398, 403-04 (9th Cir.
               10          1996). Further, the United States Supreme Court has held under 28 U.S.C. § 1446(a),
               11          a defendant seeking to remove a case to federal court need only file “a notice of
               12          removal ‘containing a short and plain statement of the grounds for removal.’” Dart
               13          Cherokee Basin Operating Co. LLC v. Owens, 135 S. Ct. 547, 553 (2014). The Court
               14          held that this language tracks the general pleading requirement stated in Rule 8(a) of
               15          the Federal Rules of Civil Procedure, and that “[a] statement ‘short and plain’ need
               16          not contain evidentiary submissions.” Id. at 551, 553. Defendants need to only
               17          plausibly allege that the amount in controversy exceeds $75,000. Id. (“the defendant’s
               18          amount-in-controversy allegation should be accepted when not contested by the
               19          plaintiff or questioned by the court”). Here, the Court can reasonably ascertain from
               20          the Complaint and its Prayer for Relief that the amount in controversy exceeds
               21          $75,000. See Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 377 (9th Cir.
               22          1997) (“The district court may consider whether it is facially apparent from the
               23          complaint that the jurisdictional amount is in controversy.” (internal citations and
               24          quotations omitted)).
               25                29.     Plaintiff’s Complaint does not specify the amount that she seeks to
               26          recover from Defendants in this action. Plaintiff’s Complaint seeks damages for
               27          general and special damages, punitive damages, prejudgment interest, attorneys’ fees
               28          and costs of suit. See Prayer for Relief, ¶¶ 1-11. Although Defendants deny that they
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  9.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 10 of 18 Page ID #:10



                  1        should be liable for the damages alleged in Plaintiff’s Complaint, for purposes of
                  2        determining whether the minimum amount in controversy has been satisfied, the
                  3        Court must presume that Plaintiff will prevail on each and every one of her claims.
                  4        Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001
                  5        (C.D. Cal. 2002).
                  6              30.     The ultimate inquiry is the amount that is put “in controversy” by
                  7        Plaintiff’s Complaint, and not how much, if anything, Defendants will actually owe.
                  8        Rippee v. Boston Market Corp., 408 F.Supp.2d 982, 986 (S.D. Cal. 2005); see also
                  9        Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399 (2d Cir.
               10          2003) (recognizing that the ultimate or provable amount of damages is not what is
               11          considered in the removal analysis; rather, it is the amount put in controversy by the
               12          plaintiff’s complaint).
               13                31.     Defendants deny the validity and merits of Plaintiff’s claims, the legal
               14          theories upon which they are purportedly based, and the claims for monetary and other
               15          relief that flow from them. Nevertheless, the amount in controversy as alleged by
               16          Plaintiff far exceeds the sum of $75,000.
               17                Lost Earnings and Benefits.
               18                32.     Plaintiff seeks recovery of economic losses, alleging that as a result of
               19          Defendants’ conduct she “has suffered actual, consequential and incidental financial
               20          losses, including without limitation, loss of income, earnings, salary and benefits, and
               21          the intangible loss of employment related opportunities in her field and damage to her
               22          professional reputation.” Complaint, ¶¶ 40, 47, 54, 61, 67, 75; Prayer for Relief, ¶ 1-4.
               23          Plaintiff was formerly employed by Amazon as a Fulfillment Associate, earning
               24          $12.65 per hour at the beginning of her employment. Declaration of Brian Hardin in
               25          Support of Defendants’ Notice of Removal (“Hardin Decl.”), ¶ 3. Her employment
               26          with Amazon ceased on April 16, 2019. Id. At the time of her separation from
               27          employment, she was earning $15.00 an hour. Id. In the six (6) months of her
               28          employment, she earned approximately $13,156.00, exclusive of health and welfare
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 10.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 11 of 18 Page ID #:11



                  1        benefits and without quantifying Plaintiff’s alleged loss of future employment and/or
                  2        promotional opportunities. Id. Although Defendants deny Plaintiff is entitled to
                  3        recover any damages, assuming arguendo Plaintiff was to recover alleged lost income
                  4        for the equivalent of one year of earnings, which is a conservative estimate, Plaintiff
                  5        could recover $26,312.00 (based on 2,080 hours per year) in back pay.
                  6              33.       In addition, Plaintiff seeks future damages or front pay as a result of the
                  7        alleged wrongs by Defendants. Front pay awards in California frequently span a
                  8        number of years. See Smith v. Brown-Forma Distillers Corp., 196 Cal.App.3d 503,
                  9        518 (1989) (front pay until mandatory retirement age reached); Rabago-Alvarez v.
               10          Dart Indus., Inc., 55 Cal.App.3d 91, 97-98 (1976) (four years). Even conservatively
               11          estimating that Plaintiff seeks front pay benefits for only one year, the amount of
               12          future income in controversy in this case would total at least an additional
               13          $26,312.00.
               14                34.       Thus, Plaintiff could recover approximately $50,000 in compensatory
               15          damages, exclusive of health and welfare benefits. James v. Childtime Childcare,
               16          Inc., 2007 WL 1589543, at *2 n. 1 (E.D. Cal. June 1, 2007) (affirming both past and
               17          future lost wages should be considered); Kroske v. U.S. Bank Corp., 432 F.3d 976,
               18          980 (9th Cir. 2005) (considering past and future wages in determining the amount in
               19          controversy).
               20                General Damages
               21                35.       The amount in controversy includes claims for general damages,
               22          exclusive of costs and interest. See Ajimatanrareje v. Metropolitan Life Ins. Co., 1999
               23          U.S. Dist. LEXIS 7339 at 4 (N.D. Cal. 1999) (emotional distress damages “may be
               24          considered in the amount in controversy even when not clearly pled in the
               25          complaint.”); Conrad Associates v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196,
               26          1198 (N.D. Cal. 1998); Richmond v. Allstate Ins. Co., 897 F.Supp.447, 450 (S.D. Cal.
               27          1995) (holding same).
               28                36.       Here, Plaintiff alleges that, as a result of Defendants’ alleged unlawful
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                   11.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 12 of 18 Page ID #:12



                  1        conduct, she “sustained and continues to suffer emotional distress and related
                  2        emotional trauma, pain and suffering, personal injury, personal inconvenience,
                  3        sickness and illness, etc. . . .” Complaint ¶¶ 41, 48, 55, 62, 68, 76; Prayer for Relief
                  4        ¶¶ 1, 5. Though Defendants dispute that Plaintiff is entitled to any such award,
                  5        Plaintiff’s potential recovery of such damages clearly demonstrates that the
                  6        jurisdictional prerequisite for removal of this action is met. See Velez v. Roche, 335
                  7        F.Supp.2d 1022, 1038-40 (N.D. Cal. 2004) (surveying discrimination cases awarding
                  8        emotional distress damages and concluding that “substantial jury awards of hundreds
                  9        of thousands of dollars for non-economic damages have been upheld where there is
               10          evidence . . . that the plaintiff suffered heightened mental anguish”).
               11                37.     Similarly, in Kroske, the Ninth Circuit found that the district court’s
               12          conclusion that the plaintiff’s “emotional distress damages would add at least an
               13          additional $25,000 to her claim” was not clearly erroneous, where she had $55,000 in
               14          lost wages, thus satisfying the amount in controversy requirement “even without
               15          including a potential award of attorney’s fees.” Kroske, 432 F.3d at 980.     Based on
               16          the conservative estimate from Kroske, here, Plaintiff could conservatively recover
               17          emotional distress damages in an amount of $25,000.00, the approximate equivalent
               18          of one year of wages, for her alleged emotional distress.
               19                38.     Based on Plaintiff’s allegations of severe mental anguish due to the
               20          alleged discrimination, failure to accommodate and retaliation, it can be reasonably
               21          ascertained that the amount in controversy on Plaintiff’s claim for emotional distress
               22          damages is, at a minimum, $25,000.00.
               23                Punitive Damages
               24                39.     Plaintiff also seeks an award of punitive damages. See Complaint,
               25          Prayer for Relief, ¶ 6. California law does not provide any specific monetary limit on
               26          the amount of punitive damages which may be awarded under Civil Code section
               27          3294, and the proper amount of punitive damages under California law is based on the
               28          reprehensibility of the defendant’s misdeeds, the ratio between compensatory and
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                  12.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 13 of 18 Page ID #:13



                  1        punitive damages, and the ratio between damages and the defendant’s net worth. See
                  2        Boyle v. Lorimar Prods., Inc., 13 F.3d 1357 (9th Cir. 1994). Moreover, punitive
                  3        damages are included in calculating the amount in controversy. Davenport v. Mut.
                  4        Ben. Health & Acci. Assoc., 325 F.2d 785, 787 (9th Cir. 1963).
                  5               40.   In State Farm v. Campbell, 538 U.S. 408, 425 (2003), the Supreme
                  6        Court ruled that a single-digit ratio (i.e., no more than nine-to-one) was appropriate
                  7        when issuing an award of punitive damages. For instance, in Wysinger v. Auto. Club
                  8        of Southern California, the court upheld punitive damages of $1 million in a
                  9        FEHA discrimination/retaliation case, where the compensatory damages were
               10          $280,000. Wysinger, 157 Cal.App.4th 413 (2007). There, the Court noted that the
               11          award was less than four times the amount of compensatory damages, and, as such,
               12          “falls within the range of multipliers that are commonly used to achieve the goals
               13          of punitive damages.” Id. at 428-29.
               14                 41.   Although Defendants vigorously deny Plaintiff’s allegations, if Plaintiff
               15          were to prevail on one of her claims and establish an award under California Civil
               16          Code section 3294, the punitive damages alone could exceed the jurisdictional
               17          minimum. In Aucina v. Amoco Oil, Co., 871 F.Supp.332 (S.D. Iowa 1994), the
               18          defendant employer established the amount in controversy exceeded the jurisdictional
               19          minimum in a discrimination and wrongful discharge lawsuit where the former
               20          employee asserted claims for lost wages, lost benefits, mental anguish, and punitive
               21          damages. The court noted that “[b]ecause the purpose of punitive damages is to
               22          capture defendant’s attention and deter others from similar conduct,” the plaintiff’s
               23          claim for punitive damages “might alone” exceed the jurisdictional minimum. Id. at
               24          334.    Further, numerous court decisions and jury verdicts demonstrate that
               25          compensatory and punitive damages in excess of $75,000 have been awarded to
               26          individual plaintiffs where, as here, the plaintiff alleges failure disability
               27          discrimination and/or retaliation. See, e.g., Roby v. McKesson Corp., 47 Cal.4th 686
               28          (2009) (affirming punitive damages award of $1.9 million, an amount equivalent to
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                13.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 14 of 18 Page ID #:14



                  1        the compensatory damages award, where plaintiff alleged FEHA claims including
                  2        disability discrimination and wrongful termination); McGee v. Tucoemas Federal
                  3        Credit Union, 153 Cal.App.4th 1351 (2007)(jury verdict of $1.2 million in punitive
                  4        damages where Plaintiff alleged FEHA claims including disability discrimination).
                  5              42.     Here, again assuming Plaintiff were to recover punitive damages in an
                  6        amount approximately equal to one year of her alleged compensatory damages,
                  7        Plaintiff would recover at least $26,312.00 for her alleged punitive damages.
                  8              43.    Thus, based on the combined total of Plaintiff’s lost wages, emotional
                  9        distress damages, and potential punitive damages alone, it can be reasonably
               10          ascertained that the amount in controversy is in excess of $75,000.
               11                Attorneys’ Fees
               12                44.     Plaintiff also seeks attorneys’ fees. Compl., Prayer for Relief, ¶ 7. It is
               13          well-settled that, when authorized by statute, attorneys’ fees are to be included in the
               14          calculation of the amount of Plaintiff’s claims for purposes of determining whether the
               15          requisite jurisdictional minimum is met. Lowdermilk v. U.S. Bank Nat'l Assoc., 479.
               16          F.3d 997, 1000 (9th Cir. 2007); Kroske, 432 F.3d at 980; Galt G/S v. JSS Scandinavia,
               17          142 F.3d 1150, 1156 (9th Cir. 1998) (“[W]here an underlying statute authorizes an
               18          award of attorneys’ fees, either with mandatory or discretionary language, such fees
               19          may be included in the amount in controversy.”).
               20                45.     Plaintiff’s Complaint alleges violations of the FEHA, which authorizes
               21          an award of reasonable attorneys’ fees to a prevailing plaintiff. Cal. Gov. Code
               22          §12965(b).   While Plaintiff’s attorneys’ fees cannot be precisely calculated, it is
               23          reasonable to assume that they could exceed a damages award. Simmons v. PCR
               24          Tech., 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (noting that “attorneys’ fees in
               25          individual discrimination cases often exceed the damages”).
               26                46.     Any estimate of attorney’s fees includes fees over the life of the case,
               27          not just the fees incurred at the time of removal. Fritsch v. Swift Transportation Co.
               28          of Arizona, 899 F.3d 785 (9th Cir. 2018). “Recent estimates for the number of hours
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 14.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 15 of 18 Page ID #:15



                  1        expended through trial for employment cases in [the Central District of California]
                  2        have ranged from 100 to 300 hours. Therefore, 100 hours is an appropriate and
                  3        conservative estimate. Accordingly, attorneys’ fees in [an employment discrimination
                  4        case alleging wrongful termination] may reasonably be expected to equal at least
                  5        $30,000 (100 hours x $300 per hour).” Sasso v. Noble Utah Long Beach, LLC, Case
                  6        No. CV 14-09154-AB (AJWx), 2015 U.S. Dist. LEXIS 25921, at *12 (C.D. Cal.
                  7        March 3, 2015) (citations omitted). In fact, the attorneys’ fees alone through trial of
                  8        any cause of action would likely exceed $200,000 and could be many times that
                  9        amount. See Flannery v. Prentice, 26 Cal.4th 572 (2001) (upholding an award of
               10          attorneys’ fees under the FEHA for $1,088,231); see also Zissu v. Bear, Stearns &
               11          Co., 805 F.2d 75 (2d Cir. 1986) (upholding award for attorney’s fees in the amount of
               12          $550,000). Thus, Plaintiff’s attorneys’ fees add, at the least, $30,000 to the amount in
               13          controversy, and in some cases, over $500,000.
               14                47.     Therefore, based on the foregoing, a preponderance of the evidence
               15          demonstrates that the amount in controversy exceeds the jurisdictional minimum of
               16          $75,000, exclusive of interest and costs. Specifically, based on the aforementioned
               17          conservative figures, Defendants estimate the amount in controversy to be at least
               18          $133,936.00 ($52,624 economic damages + $25,000 emotional distress + $26,312
               19          punitive damages + $30,000 attorneys’ fees). See, e.g., Akers v. County of San Diego,
               20          95 Cal.App.4th 1441, 1445 (2002) (affirming judgment of $150,000 plus $249,245 in
               21          attorneys’ fees in a matter alleging pregnancy discrimination and retaliation).
               22                Other Relief
               23                48.     Plaintiff’s Complaint also seeks “such other and further relief as the
               24          court deems just and proper.” Compl., Prayer for Relief, ¶ 11. Although uncertain in
               25          amount, this open-ended relief sought by Plaintiff only serves to increase the amount
               26          in controversy. See, Lewis v. Exxon Mobil Corp., 348 F. Supp. 2d 932, 932-43 (W.D.
               27          Tenn. 2004) (the “open-ended” relief sought by plaintiff, who prayed for “judgment to
               28          be determined by a jury, for all incidental, consequential, compensatory and punitive
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 15.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                  Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 16 of 18 Page ID #:16



                  1        damages” established that his case met the amount in controversy requirement even
                  2        though he pled in the complaint that he did not assert a claim in excess of $75,000).
                  3              49.     Because it is facially apparent from the Complaint and as set forth
                  4        above, Defendants have met their burden of establishing by a preponderance of the
                  5        evidence that the amount in controversy exceeds the jurisdictional minimum of
                  6        $75,000.
                  7                          NOTICE TO PLAINTIFF AND STATE COURT
                  8              50.     Immediately following the filing of this Notice of Removal in the
                  9        United States District Court for the Central District of California, Eastern Division,
               10          Defendants will arrange for notice of such filing to be given by the undersigned to
               11          Plaintiff’s counsel of record, and for a copy of the Notice of Removal to be filed with
               12          the Clerk of the Riverside County Superior Court. Gjedsted Decl., ¶ 11.
               13                WHEREFORE, having provided notice as required by law, the above-entitled
               14          action should be removed from the Riverside County Superior Court to this honorable
               15          District Court.
               16          Dated: September 9, 2020                   Respectfully Submitted,
               17
               18                                                     /s/ Alyssa S. Gjedsted
                                                                      MAGGY M. ATHANASIOUS
               19                                                     ALYSSA S. GJEDSTED
                                                                      LITTLER MENDELSON, P.C.
               20                                                     Attorneys for Defendants,
                                                                      AMAZON.COM, INC.,
               21                                                     AMAZON.COM SERVICES, LLC,
                                                                      AND AMAZON LOGISTICS, INC.
               22
               23
               24
               25
               26
               27
               28
LITTLER MENDELSON, P.C.
     633 West 5th Street   NOTICE TO FEDERAL COURT                 16.
         63rd Floor
   Los Angeles, CA 90071   OF REMOVAL
        213.443.4300
                     Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 17 of 18 Page ID #:17
                                                                 Lisa Marie Rodriguez v. Amazon.Com, Inc., et al


                     1                               CERTIFICATE OF SERVICE
                     2           I am employed in the County of Los Angeles, State of California, over the age
                     3     of eighteen years, and not a party of the within action. My business address is: 633
                     4     W. Fifth Street, 63rd Floor, Los Angeles, CA 90071.
                     5           On September 9, 2020, I served the foregoing document(s) described as
                     6     DEFENDANTS’ NOTICE TO FEDERAL COURT OF REMOVAL OF CIVIL
                     7     ACTION FROM STATE COURT on the interested parties as follows:
                     8
                           Todd H. Harrison, Esq.            Tel: (562) 426-6155             Attorneys for
                     9     Brennan S. Kahn, Esq.             Fax (562) 490-9823              Plaintiff, Lisa
                           Michael S. Walker, Esq.           Email:                          Marie Rodriguez
                   10
                           PERONA, LANGER, BECK,             toddharrison@plblaw.com
                   11      SERBIN & HARRISON, APC.           brennankahn@plblaw.com
                           300 East San Antonio Drive        michaelwalker@plblaw.com
                   12
                           Long Beach, Ca 90807-0948
                   13

                   14       (VIA  U.S. MAIL) In accordance with the regular mailing collection and
                              processing practices of this office, with which I am readily familiar, by
                                  means of which mail is deposited with the United States Postal Service at
                   15             Los Angeles, California that same day in the ordinary course of business,
                                  I deposited such sealed envelope, with postage thereon fully prepaid, for
                   16             collection and mailing on this same date following ordinary business
                                  practices, addressed as set forth above.
                   17

                   18       (VIA  ELECTRONIC SUBMISSION) I
                              document(s) described via the United States
                                                                                  served the above listed
                                                                                  District Court’s Electronic
                                  Filing Program on the designated recipients via electronic transmission
                   19             through the CM/ECF system on the Court’s website. The Court’s
                                  CM/ECF system will generate a Notice of Electronic Filing (NEF) to the
                   20             filing party, the assigned judge, and any registered users in the case. The
                                  NEF will constitute service of the document(s). Registration as a
                   21             CM/ECF user constitutes consent to electronic service through the court’s
                                  transmission facilities.
                   22

                   23       (VIA  ELECTRONIC SERVICE)
                              agreement of the parties to accept
                                                                      Based on a court order or an
                                                                       electronic service, I caused the
                                  documents to be sent to the persons at the electronic service addresses
                   24             listed below.
                   25
                            (VIA PERSONAL SERVICE) I caused said documents to be served by
                              having a professional messenger service, _________________________,
                   26             personally deliver them to the persons at the addresses listed above. (A
                                  confirmation document by the professional messenger service will be
                   27             retained in our office.).
                   28
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                           CERTIFICATE OF SERVICE                   1.
                          Case 5:20-cv-01856-JAK-SP Document 1 Filed 09/09/20 Page 18 of 18 Page ID #:18
                                                                      Lisa Marie Rodriguez v. Amazon.Com, Inc., et al


                          1
                                 (VIA  OVERNIGHT DELIVERY) By causing the document(s), in a
                                   sealed envelope, to be delivered to the office of the addressee(s) at the
                          2
                                   address(es) set forth above by overnight delivery via Federal Express, or
                          3        by a similar overnight delivery service.
                                   (VIA FAX) Based on an agreement of the parties to accept service by
                          4      fax transmission, I faxed the documents to the persons at the fax numbers
                                   listed below. No error was reported by the fax machine that I used. A
                          5        copy of the record of the fax transmission, which I printed out, is attached
                          6           I declare that I am employed in the office of a member of the bar of this court at
                          7     whose direction the service was made.
                          8           Executed on September 9, 2020 at Los Angeles, California.
                          9               Laura Aispuro
                                       [Type or Print Name]                              [Signature]
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLER MENDELSON, P.C.
 633 West 5th St., 63rd Floor
   Los Angeles, CA 90071
        213.443.4300            CERTIFICATE OF SERVICE                   2.
